DETAILED ACTION
This action is in response to the amendment filed on April 15, 2022. Claims 1, 3 and 7-11 have been amended and claim 2 has been cancelled.  Claims 1 and 3-11 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The last six lines of claim 1 are unclear. The claim limitation compares an area of the rubber member in contact with the inner hub or the outer plate “immediately before the actuator and the armature come into contact” with an area of the rubber member in contact with the inner hub or the outer plate “from a state where the magnetic attraction force is not generated between the actuator and the armature to a state where the actuator and the armature come into contact with each other.” However, “from a state where the magnetic attraction force is not generated between the actuator and the armature to a state where the actuator and the armature come into contact with each other” describes the entire range of movement of the armature, including the position of the armature immediately before it contacts the actuator. It is not clear how the area of the rubber member in contact with the inner hub or the outer plate immediately before the actuator and the armature come into contact can be greater than the area of the rubber member in contact with the inner hub or the outer plate immediately before the actuator and the armature come into contact. Based on the description in lines 21-30 on page 13, it is believed that the claim should state that an area in which the rubber member is in contact with the inner hub or the outer plate immediately before the actuator and the armature come into contact with each other is greater than an area in which the rubber member is in contact with the inner hub or the outer plate in a state where the magnetic attraction force is not generated. The claim is being interpreted in this manner for examination purposes, but appropriate amendment of the claim is required in order to remove the current indefiniteness.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 as best understood is rejected under 35 U.S.C. 103 as being unpatentable over JP 2000-120791 A in view of JP 62-54335 U.
Referring to Fig. 1, the ‘791 reference discloses an electromagnetic clutch configured to transmit torque from an actuator (2) to a driven device (5), the electromagnetic clutch comprising: an armature (6) configured to come into contact with
the actuator due to magnetic attraction force (see lines 4-7 in paragraph [0020] of the
English translation); an outer plate (72) fixed to the armature (by rivet 74, see lines 1-4
in paragraph [0013] of the translation), the outer plate being on an opposite side of the armature from the actuator, the outer plate being configured to rotate with the armature (see e.g. lines 7-11 in paragraph [0020] of the translation); an inner hub (71) between the armature and the outer plate, the inner hub being engaged with the armature or the outer plate with respect to a direction of rotation, the inner hub being fixed to the driven device (via key 52, see lines 14-16 in paragraph [0012] of the translation); and a rubber member (73) between the inner hub and the outer plate to give an urging force to the inner hub and the outer plate in a direction away from each other (see lines 1-6 in paragraph [0023] of the translation), wherein the rubber member is configured to non-linearly increase the urging force as the actuator and the armature approach each other due to the magnetic attraction force (see Fig. 3A and lines 9-12 in paragraph [0015] of the translation). The ‘791 reference does not disclose that an area in which the rubber member is in contact with the inner hub or the outer plate immediately before the actuator and the armature come into contact with each other is greater than an area in which the rubber member is in contact with the inner hub or the outer plate in a state where the magnetic attraction force is not generated.
JP 62-54335 U is from the same field of endeavor of vibration dampers for electromagnetic clutches and teaches that a tapered portion 10b of a vibration suppressing rubber member 10 is compressed in response to attracted motion of the armature 8 such that a contact area of the rubber member increases. See Figs. 2 and 3 and the translation of page 11, lines 7-17.   
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art that a similar result will occur with the tapered rubber projection 73b in the ‘791 reference, i.e. when the electromagnetic coil 1 is energized to generate a magnetic attraction force and the armature 6 is displaced so as to approach the actuator 2, the tapered projection 73b of the rubber member is increasingly compressed by the portion 73c of the outer plate 72. The compression of the projection 73b will cause the tip end of the projection to become flattened such that an area in which the rubber member 73 is in contact with the outer plate 72 will increase and become greater than the contact area when the electromagnetic coil is not energized and the attraction force is not generated. 

Allowable Subject Matter
Claims 3-11 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M. LORENCE whose telephone number is 571-272-7094. The examiner can normally be reached Tuesday-Thursday from 11:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W. Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD M LORENCE/Primary Examiner, Art Unit 3656